34 F.3d 130w
PRO-CHOICE NETWORK, of Western New York, Buffalo Gyn WomenServices, Erie Medical Center, Paul J. Davis,M.D., Shalom Press, M.D., BarnettSlepian, M.D., Plaintiffs-Appellees,v.Rev. Paul SCHENCK, Dwight Saunders, Defendants-Appellants,Project Rescue Western New York, Operation Rescue, James L.Evans, Rev., Ted Cadwallader, Rev., David Anderson, JeffereyBaran, Brian Bayley, Bonnie Behn, Ronald Breymeier, GilbertCerto, Scott Chadsey, Kim Day, Constance Debo, Mark Dent,Wayne Dent, Paul Diemert, Joan Giangreco, Delores Glaser,Carmelina Golba, Kevin Golba, Linda Hall, Nancy Hall, ThomasHall, Daniel Hamlin, Rev., James Handyside, PamelaHuffnagle, Donna Johanns, Eric Johns, Neal Kochis, PauletteLikoudis, Charles McGuire, Christopher Morrow, AnnemarieNice, Nicholas Pukalo, Carla Rainero, Thomas Riley, PatriciaOstrander, Linda Ross, David Smith, Mark Sterlace, JoyceStrigel, John Thomann, John Tomasello, Paul Waldmiller, Jr.,Nancy Walker, Leonard Winter, Horace Wolcott, John Does,Jane Doe, The last two names being fictitious names, thereal names of said deft's being presently unknown toplaintiff's, said fictitious names being intended todesignate organizations or persons who are members of deftorganizations and others acting in concert with any of thedeft's who are engaging in, or intend to engage in theconduct complained herein., Project Life of Rochester,Gerald Crawford, David Long, Defendants.PRO-CHOICE NETWORK, of Western New York, Buffalo Gyn WomenServices, P.C., Erie Medical Center, Paul J. Davis, M.D.,Shalom Press, M.D., Barnett Slepian, M.D., Morris Wortman,M.D., Highland Obstetrical Group, Alexander Women's Group,Plaintiffs-Appellees,v.PROJECT RESCUE WESTERN NEW YORK, Operation Rescue, ProjectLife of Rochester, Paul Schenk, James L. Evans, TedCadwallader, Dwight Saunders, David Anderson, Jeffrey Baran,Brian Bayley, Bonnie Behn, Ronald Breymeier, Gilbert Certo,Scott Chadsey, Kim Day, Constance Debo, Mark Dent, WayneDent, Paul Diemert, Joan Giangreco, Delores Glaser,Carmelina Golba, Kevin Golba, Linda Hall, Nancy Hall, ThomasHall, Daniel Hamlin, Donna Johanns, James Handyside, PamelaHuffnagle, Eric Johns, Neal Kochis, Paulette Likoudis,Charles McGuire, Christopher Morrow, Annemarie Nice,Nicholas Pukalo, Carla Rainero, Thomas Riley, PatriciaOstrander, Linda Ross, David Smith, Linda Smith, MarkSterlace, Joyce Strigel, John Thomann, John Tomasello, PaulWaldmiller, Jr., Nancy Walker, Leonard Winter, HoraceWolcott, Gerald Crawford, David Long, John Does, Jane Does,the last two being fictitious names, the real names ofsaid defendants being presently unknown to plaintiffs, saidfictitious names being intended to designate organizationsor persons who are members of defendant organizations, andothers acting in concert with any of the defendants who areengaging in, or intend to engage in, the conduct complainedof herein, Defendants-Appellants.
Nos. 1215, 1310, Dockets 92-7302, 93-7918.
United States Court of Appeals,Second Circuit.
Argued March 24, 1994.Decided Sept. 6, 1994.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION